Citation Nr: 1211219	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from August 1953 to January 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Waco, Texas.

In March 2010, the Board remanded the matter for additional evidentiary development.  In December 2011, the Board referred the matter for a medical expert opinion from the Veterans Health Administration (VHA).  In March 2012, the Veteran was provided a copy of the examination report with a 60-day period of time to present additional evidence and/or argument.  Later that month, the Veteran notified the Board that he had no additional argument or evidence to submit.  He further requested the Board to proceed with adjudication of his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Currently diagnosed right hip degenerative joint disease with evidence of avascular necrosis (AVN) is not etiologically related to the Veteran's period of active service (to include on a presumptive basis), nor is it proximately due to, the result of, or aggravated beyond the normal progress of the disorder by a service-connected disability, to include lumbar spine degenerative disc disease, left leg weakness and radiating pain and right left weakness and radiating pain.





CONCLUSION OF LAW

The criteria for a grant of service connection for a right hip disability, to include as due to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a pre-adjudicatory letter in July 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Board has also undertaken extensive efforts to obtain medical opinion in this case.  Clearly, cases involving secondary service connection issues are factually and medically difficult to address.  To address examination and opinion deficiencies, the Board ultimately referred this for a VHA opinion.  The opinion received, dated February 2012, fully addresses the questions posed by the Board.  The Board perceives no significant deficiencies in the examiner's opinion, which was clearly based upon review of the evidentiary record and a good faith assessment of the issues at hand.  The Board finds, therefore, that the duty to assist in obtaining medical opinion or examination has been satisfied. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran asserts has that he has a right hip disability that is secondary to a service-connected disability.  Service connection is currently in effect for lumbar spine degenerative disc disease, left leg weakness and radiating pain and right left weakness and radiating pain.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding secondary service connection, the Board notes that service connection may be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 349 (1995), the Court explained that the term "disability" as used in § 1110 refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.

The Veteran filed his secondary service connection claim in June 2007.  As such, the revisions to 38 C.F.R. § 3.310 effective October 10, 2006 apply.  See 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).  These provisions state that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service-connected. 

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

A review of the service treatment records reveals that they are silent as to any complaint of, treatment for, or diagnosis of a right hip disability.

The first indication of a complaint regarding the Veteran's right hip was noted in the Veteran's private clinical records, dated in September 1979.  At that time, the Veteran was determined to have a leg length discrepancy of 1/2 inch on the left and the Veteran endorsed pain in the area of the right iliac joint. 

An August 1995 VA examination report first reflected the Veteran's specific complaint of right lateral hip pain.  In January 2003, a VA examination demonstrated reduced strength of the extensor hallucis longus muscles, worse on the left.  An X-ray examination of the right hip, dated in February 2007, first showed severe degenerative joint disease of the right hip.  Notably, he had a falling injury and reported right groin pain.  In April 2007, the records indicate x-ray evidence of AVN of the right hip with inferior acetabulum osteophytes.  At that time, the Veteran was reported to have a history of right groin catching sensation which caused radiating pain.  VA progress notes in September 2009 showed that the Veteran injured his right hip during a motor vehicle accident in March 2009.  The Veteran had pain and was planning to undergo a hip replacement.

In August 2007, a VA examiner concluded that it was less likely than not that the Veteran's degenerative joint disease of the right hip is related to his service-connected lumbar spine condition.  He opined that the Veteran's current hip condition was likely caused by aging, obesity, repetitive stresses incurred in the course of his civilian employment after separation from service, and a genetic predisposition to degenerative joint disease.  He based his opinion on the fact that a review of medical literature found no credible, peer reviewed studies to support the contention that degenerative changes to the spine may induce degenerative changes in lower extremity joints.  

In March 2010, the Board returned the August 2007 examination as inadequate for rating purposes as the VA examiner did not provide any specific opinion as to whether the Veteran's current right hip disability was aggravated by service-connected disability; did not discuss the significance of the service-connected bilateral lower extremity disabilities; and did not discuss the significance of the unexplained leg length discrepancy.

Upon VA examination in May 2010, the examiner noted the Veteran reported an onset of hip pain three years earlier, when he fell.  Accompanying x-ray of the right hip showed severe degenerative changes and possible aseptic necrosis as the head of the femur was not significantly flattened.  After reviewing the claims folder, the same examiner concluded that it is less likely than not that the degenerative disease of the right hip is related to the service-connected degenerative changes of the lumbar spine as there is no evidence to support that the degenerative disease of the right hip is caused by or aggravated by the lumbar disease.  The examiner noted that there was an insignificant leg length discrepancy of 1 cm.

Unfortunately, the May 2010 VA examiner failed to discuss the significance of the service-connected bilateral lower extremity disabilities as requested by the Board's March 2010 remand order.  Additionally, the March 2010 VA examiner only provided a cursory rationale for the opinion expressed.  Furthermore, the VA examiner appeared to rely on a factual history of the onset of right hip pain in 2007 after a falling incident, while the claims folder reflects credible report of right iliac joint pain in 1979 and right lateral hip pain in 1995.  Accordingly, the Board requested an expert medical opinion in this case that was based upon a thorough and accurate review of the claims folder.  

In February 2012, an orthopedic surgeon opined that it was less likely than not that the Veteran's current right hip disorder was caused by the service-connected degenerative disc disease of the lumbar spine and bilateral leg weakness with radiating pain.  He indicated that he based his opinion on a review of the Veteran's medical records as well as the fact that the medical literature does not support such a nexus.  He noted that the Veteran had been diagnosed as having avascular necrosis of the hip, which many of etiologies for these cases are idiopathic other causes include alcoholism, steroid use, and trauma.  The examiner noted that although the Veteran had a history of trauma, there was no record of a hip fracture or dislocation.  He acknowledged that oral corticosteroids are occasionally used to treat acute flare-ups of back; however, there was no notation in the record of a history of steroid usage.  The examiner determined that the cause of the avascular necrosis of the right hip was likely idiopathic and the degenerative joint disease of the right hip was most likely a progression of the avascular necrosis.

The orthopedic surgeon also opined that it was less likely than that the Veteran's current right hip disability was aggravated beyond the normal progression of the disorder by his service-connected disabilities.  The examiner again noted that the medical literature had not shown any conclusive evidence of an association between lumbar spine and leg disabilities and deterioration of the right hip.

Finally, the orthopedic surgeon attributed the Veteran's leg length discrepancy to the Veteran's course of normal development.  He noted that leg length discrepancies were not uncommon and that a discrepancy of 1 cm. was not considered unusual based on studies in medical literature.  He further noted that the Veteran's medical record did not substantiate a history of a lower extremity fracture for which to attribute a leg length discrepancy.  He concluded that the Veteran's leg length discrepancy was irrelevant to the findings of right hip avascular necrosis or degenerative joint disease.

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for a right hip disability, to include as secondary to service-connected disability.

As noted, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, evidence of the currently claimed disability has been established.  In this regard, VA examinations have confirmed the presence of degenerative joint disease of the right hip.  The remaining question is whether or not these currently manifested conditions were incurred during or as a result of the Veteran's active military service, or are secondary to service-connected disabilities, to include lumbar spine degenerative disc disease and bilateral leg weakness and radiating pain.

With respect to the service incurrence, the service treatment records are entirely negative for any complaints, treatment or diagnoses relating to the right hip.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred a chronic right hip disability during service.  

Additionally, arthritis was neither diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until 2007, decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In this case, the Veteran does not assert and the clinical records do not indicate chronicity or continuity of right hip symptomatology since service.  Thus, there is no lay or medical evidence of the onset of right hip disability in service with persistent or recurrent symptoms thereafter.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this regard, the Veteran primarily contends that there is a secondary etiological relationship between the claimed right hip disability and service-connected lumbar spine degenerative disc disease and bilateral leg weakness and radiating pain. 

In order to establish entitlement to service connection on a secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In this case, the medical evidence of record does not contain an opinion that indicates that the Veteran's current right hip disability is etiologically or causally associated with service, or proximately due to service-connected lumbar spine degenerative disc disease and bilateral leg weakness and radiating pain.  In particular, there is no medical opinion which establishes a baseline level of right hip disability prior to the alleged aggravation with an identification of an increased severity of disability which is beyond the natural progress of the disease.  As such, the evidentiary record fails to satisfy the requirements of 38 C.F.R. § 3.310.

In any event, the file contains three medical opinions addressing the etiology of the Veteran's right hip disorder, provided by VA examiners in 2007 and 2010 and an orthopedic surgeon in 2012.  The 2007 and 2010 VA examination reports concluded that the Veteran's right hip degenerative joint disease was less likely than not related to his service-connected lumbar spine disability.  The 2007 examination report did not address the issue of aggravation or the unexplained leg length discrepancy.  The 2010 VA examination held that the Veteran's lumbar spine disability did not aggravate the Veteran's right hip disorder and held that the leg length discrepancy was insignificant.  Neither of the 2007 and 2010 VA examination reports addressed the significance of the service-connected bilateral lower extremity disability.

The most probative evidence of record the February 2012 medical expert opinion rendered by an orthopedic surgeon who concluded that it was less likely than not that the Veteran's right hip disorder was caused by or aggravated beyond the normal progression of the disorder by his service-connected disabilities.  He also noted that the Veteran's leg length discrepancy was insignificant.  As the conclusions reached by the orthopedic surgeon were based on review of the Veteran's lay history, service and post-service records, examination results, as well on clinical experience and knowledge and reference to the current state of medical as demonstrated in medical literature, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut either opinion or otherwise diminish their probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Notably, the Board has carefully reviewed the claims folder and finds no lay or medical history of corticosteroid use for service-connected disability, which was identified as a possible cause of AVN.  The record does reflect a history of nonservice-connected alcohol (ETOH) abuse which has also been identified as a possible cause of AVN.  There is also no history of hip fracture or dislocation due to a service-connected cause.

To the extent that the Veteran himself asserts he suffers from right hip disorder as a result of service or service-connected disabilities, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  In general, it would appear that the Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation. Cromley v. Brown, 7 Vet. App. 376, 379 (1995). In any event, the probative weight of his personal opinion is greatly outweighed by the 2012 medical expert opinion, who has greater expertise and training than the Veteran to speak to the medical issues at hand. 

In conclusion, as the weight of the evidence is against a finding that the Veteran's claimed right hip disability is related to service or proximately due to a service-connected disability, to include lumbar spine degenerative disc disease and bilateral leg weakness and radiating pain, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. See generally Gilbert, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a right hip disability, to include as secondary to service-connected disability, is denied.





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


